 

Exhibit 10.53

AFFINION GROUP HOLDINGS, INC.

2015 EQUITY INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”), dated as of March
__, 2016 (the “Date of Grant”), is made by and between Affinion Group Holdings,
Inc., a Delaware corporation (the “Company”), and [__________] (the
“Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Affinion Group Holdings, Inc. 2015 Equity
Incentive Plan (the “Plan”), pursuant to which options may be granted to
purchase shares of the Company’s Common Stock;

WHEREAS, on the Date of Grant, the Compensation Committee of the Board of
Directors of the Company (the “Committee”) approved the award of a Nonqualified
Stock Option to the Participant to purchase the number of shares of the
Company’s Common Stock set forth in Section 1 below;

WHEREAS, pursuant to the terms of the Plan, the Committee has determined that
the Fair Market Value per share of the Company’s Common Stock is $13.97 as of
the Date of Grant, based on the valuation report prepared by Duff & Phelps, LLC
dated February 3, 2016 and the Committee’s determination that no subsequent
facts and circumstances have arisen which would materially affect such
valuation; and

WHEREAS, on the Date of Grant, the Committee wishes to award the Participant the
Nonqualified Stock Option approved by the Committee on the Date of Grant,
subject to the terms and conditions set forth herein.

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1.Grant of Option.

The Company hereby grants to the Participant on the Date of Grant an option (the
“Option”) to purchase [________] shares of Common Stock (such shares of Common
Stock, the “Option Shares”), on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan.  The Option is not intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code.

 

1

--------------------------------------------------------------------------------

 

2.Incorporation by Reference, Etc. 

The provisions of the Plan are hereby incorporated herein by reference.  Except
as otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan and any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan.  The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and
Participant’s legal representative in respect of any questions arising under the
Plan or this Agreement.

3.Terms and Conditions.

(a)Option Price.  The price at which the Participant shall be entitled to
purchase the Option Shares upon the exercise of all or any portion of the Option
shall be $13.97 per Option Share.

(b)Expiration Date.  Subject to Section 3(d) hereof, the Option shall expire at
the end of the period commencing on the Date of Grant and ending at 11:59 p.m.
Eastern Standard Time on the day preceding the tenth anniversary of the Date of
Grant (the “Option Period”).

(c)Exercisability of the Option.

(i)Subject to the Participant’s continued service to the Company or an Affiliate
and except as may otherwise be provided herein, the Option shall become vested
and exercisable as to 25% of the Option Shares on each of the first four
anniversaries of the Date of Grant.

(ii)The Option may be exercised only by written notice in accordance with the
option exercise form approved by the Company, which notice shall either be
delivered in person, by mail or by electronic means in accordance with Section
4(a) hereof and shall be accompanied by payment therefor.  The purchase price of
the Option Shares shall be paid by the Participant to the Company (A) (1) in
cash (by check or wire transfer) and/or in shares of Common Stock valued at Fair
Market Value at the time the Option is exercised (including, pursuant to
procedures approved by the Committee, by actual delivery of such shares to the
Company); provided, that such shares of Common Stock are Mature Shares or (2) if
a public market for the Company’s Common Stock exists, by means of a
broker-assisted “cashless exercise” program; or (B) by such other method as the
Committee may permit in its sole discretion, including without limitation: (1)
in other property having a fair market value on the date of exercise equal to
the aggregate Exercise Price for such Option Shares or (B) by a “net exercise”
method.   Notwithstanding the foregoing, in no event shall a Participant be
permitted to exercise an Option in a manner that the Committee determines would
violate the Sarbanes-Oxley Act of 2002, as amended, or any other applicable law
or the applicable rules and regulations of the Securities and Exchange
Commission or the applicable rules and regulations of any securities exchange or
inter dealer quotation system on which the securities of the Company or any
Affiliates are listed or traded.

2

--------------------------------------------------------------------------------

 

(d)Effect of Termination of Service on the Option. 

(i)General. If the Participant’s service with the Company and its Affiliates
terminates for any reason, the unvested portion of the Option shall expire on
the date of such termination of service.

(ii)Death/Disability.  If the Participant’s service is terminated with the
Company and its Affiliates due to the Participant’s death or disability (as
determined by the Committee), the vested portion of the Option shall remain
exercisable by the Participant through the earlier of (A) the expiration of the
Option Period or (B) the first anniversary of the date of termination of service
on account of death or disability (as determined by the Committee).

(iii)Termination Other than on Account of Death, Disability or for Cause.  If
the Participant’s service with the Company and its Affiliates terminates for any
reason other than on account of (x) death, (y) disability (as determined by the
Committee), or (z) termination by the Company for Cause, the vested portion of
the Participant’s Option shall remain exercisable by the Participant through the
earlier of (A) the expiration of the Option Period or (B) the ninetieth day
following the Participant’s termination of service.

(iv)Termination For Cause.  If the Participant’s service is terminated by the
Company or any Affiliate for Cause, both the unvested and the vested portions of
the Option shall terminate on the date of such termination.  

(e)Compliance with Legal Requirements.  The granting and exercising of the
Option, and any other obligations of the Company under this Agreement, shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any regulatory or governmental agency as may be required.  The
Committee, in its sole discretion, may postpone the issuance or delivery of
Option Shares as the Committee may consider appropriate and may require the
Participant to make such representations, execute any agreements, and furnish
such information as it may consider appropriate in connection with the issuance
or delivery of Option Shares in compliance with applicable laws, rules and
regulations or otherwise.  Any Option Shares acquired by the Participant may
bear a restrictive legend summarizing any restrictions on transferability
applicable thereto, including those imposed by federal and state securities
laws.

(f)Transferability.  The Option shall not be transferable by the Participant
other than by will or the laws of descent and distribution or as otherwise
permitted by the Committee.

(g)Rights as Stockholder.  The Participant shall not be deemed for any purpose
to be the owner of any shares of Common Stock subject to this Option unless,
until and to the extent that (i) this Option shall have been exercised pursuant
to its terms, (ii) the Company shall have issued and delivered to the
Participant the Option Shares, and (iii) the Participant’s name shall have been
entered as a stockholder of record with respect to such Option Shares on the
books of the Company.

3

--------------------------------------------------------------------------------

 

(h)Taxes.  Unless the Committee permits or requires such withholding obligation
to be satisfied by another method described in Section 15(c) of the Plan, the
Participant shall be required to pay the Company, and the Company (or any
Affiliate) shall have the right to withhold from any Option Shares to be
delivered to the Participant, the amount of any federal, state or local
withholding taxes required to be withheld, if any, upon the exercise of such
Option. 

4.Miscellaneous.

(a)Notices.  All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery or by such electronic means as may be approved by
the Company:

if to the Company:

Affinion Group Holdings, Inc.
6 High Ridge Park

Stamford, CT 06905

Facsimile: (203) 956-1206

Attention: General Counsel

if to the Participant, at the Participant’s last known address on file with the
Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

(b)Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(c)No Rights to Continue Service.  Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.

4

--------------------------------------------------------------------------------

 

(d)Bound by Plan; Shareholders Agreement.  By signing this Agreement, the
Participant acknowledges that Participant has received a copy of the Plan and
has had an opportunity to review the Plan and agrees to be bound by all the
terms and provisions of the Plan.  The Participant acknowledges that to the
extent the Participant is not a party to the Shareholders Agreement dated as of
November 9, 2015 (as amended, modified or supplemented from time to time, the
“Shareholders Agreement”) at the time the Participant exercises any portion of
the Option, such exercise shall be treated for all purposes as effecting the
Participant’s simultaneous execution of the Shareholders Agreement and the
Participant shall be bound thereby.   

(e)Successors.  The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

(f)Entire Agreement.  This Agreement and the Plan contain the entire agreement
and understandings of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto.  No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto.  

(g)Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principals of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Delaware.

(h)Headings.  The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(i)Signature in Counterparts.  This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

5

--------------------------------------------------------------------------------

 

(j)Lock-Up Agreement.  The Participant hereby agrees that the Participant will
not, without the prior written consent of the Company, during the period
commencing on the date of the final prospectus relating to the Company’s initial
public offering pursuant to a registration statement declared effective under
the Securities Act of 1933, as amended, (the “IPO”) and ending on the date
specified by the Company and the managing underwriter (i) lend, offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise dispose of or transfer, directly or indirectly, any Option Shares held
immediately prior to the effectiveness of the registration statement for the IPO
or (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Option
Shares, whether any such transaction described in clauses (i) or (ii) above is
to be settled by delivery of Option Shares or other securities, in cash or
otherwise.  The underwriters in connection with the IPO are intended third-party
beneficiaries of this Section 4(j) and shall have the right, power and authority
to enforce the provisions hereof as though they were a party hereto.   

[Remainder of page intentionally left blank; signature page to follow]

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.

 

 

 

AFFINION GROUP HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

[Signature Page to Nonqualified Stock Option Agreement]